DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 is objected to because of the following informalities:  
In claim 6, line 3: “configured to be in face-sharing contact” should be changed to – configured to be in a face-sharing contact --.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 10 and 14-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11-13 of copending Application No. 16/520268. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant Application and the copending Application are claiming common subject matter, as follows:
they both claim a turbocharger case comprising:
a turbine, 
a compressor, and
 a bearing of a turbocharger of an engine system, the turbocharger case comprising: 
two monolithic components coupled along respective interior planar surfaces to form a single seam that extends axially in a direction parallel to a rotational axis of the turbine, each monolithic component including one or more lattice structured portions distributed around a central axis of the turbocharger.
The Independent claims 10 and 16 and dependent claims 14-15 and 18 of the instant application correspond to the independent claim 1 and 13 and dependent claims 11-12 of the copending Application 16/520268. The corresponding claims are slightly different in their wording, but clearly disclose the same subject matter and have the same scope.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boening et al. (hereinafter “Boening”) (Pub. No. US 2012/0288367 A1).
	
Regarding claim 1, Boening discloses an apparatus (turbocharger, as discussed in Paragraph [0019]) for an engine (see Paragraph [0017]), comprising:
a first monolithic component (upper or first housing half 10, as presented in Paragraph [0031] and annotated Figure 1) and a second monolithic component (lower or second housing half 11, as detailed in Paragraph [0031]) that, when coupled together, form a turbocharger case (turbocharger housing 12, see Paragraph [0031]) configured to house each of a turbine (turbine rotor 24, as discussed in Paragraphs [0022]-[0024]), a compressor (compressor rotor 22, see Paragraph [0022] and annotated Figure 1), and a bearing (bearing arrangement 30, as stated in Paragraph [0028]).  
Particularly, as shown in annotated Figure 1, Boening illustrates the turbocharger housing 12 that has a bearing housing 14, a turbine housing 16 and a compressor housing 18, all three housings being combined to form one housing 12, for example. In the case which is shown, the invention consists of, for example, first of all combining all three housings 14, 16, 18 theoretically and producing them as one part or, for example, casting them in one piece (see Paragraph [0019]). 
Further, in Paragraph [0021], expressly states: the turbocharger housing 12 is divided in the horizontal into two housing halves 10. Here, a first housing half 10, consisting, for example, of the turbine housing 16, the bearing housing 14 and the compressor housing 18, forms what is known as the upper part, and a second housing half, consisting of the turbine housing 16, the bearing housing 18 and the compressor housing 14, forms what is known as the lower part. 
Then, in Paragraph [0037], Boening explicitly teaches that:  As is shown in FIG. 3, the turbocharger housing 12, consisting of the turbine housing, the bearing housing and/or the compressor housing, is configured so as to be divided in the longitudinal direction in contrast to the previous turbocharger housings. The previous turbocharger housings are divided in the transverse direction or in a plane perpendicularly with respect to a horizontal plane, and in the process are divided into a compressor housing, a bearing housing and a turbine housing. Here, in the prior art, the housings are positioned in a row next to one another in the longitudinal direction for assembly.

    PNG
    media_image1.png
    574
    889
    media_image1.png
    Greyscale

As best seen immediately above, the inner contour surface IC22 of the compressor housing 22, which is corresponding to the outer contour profile of the compressor wheel 34, and the inner contour surface IC20 of the turbine housing 20, which is corresponding to the outer contour profile of the turbine wheel 32, are certainly  functioning as a compressor shroud and a turbine shroud.
In fact, Boening’s turbocharger case is designed such that the inner contour surface IC18 of the compressor housing 18 and the inner contour surface IC16 of the turbine housing 16 are clearly forming the compressor shroud portion and turbine shroud portion. 
Accordingly, the Examiner must assert that the first and second monolithic components, which are defined by housing halves of the longitudinally divided turbocharger housing 12, when coupled together, surely forming a compressor shroud and a turbine shroud, as otherwise, the system cannot normally operate.
Thus, Boening appears to disclose all aspects of Applicant’s claimed invention.
Regarding claim 7, Boening substantially discloses the apparatus, as claimed and detailed above. Additionally, in Paragraph [0024], Boening specifically teaches that: the shaft 26, on which the turbine rotor 24 and the compressor rotor 22 are provided, is mounted in the bearing housing section 14 of the turbocharger housing 12. Here, the turbine rotor 24 is arranged in the turbine housing section 16 and the compressor rotor 22 is arranged in the compressor housing section 18. Furthermore, the shaft 26 has a radial bearing arrangement 30 and, optionally in addition, an axial bearing arrangement 32. In fact, Boening surely exhibits as how the turbocharger case 12 is configured to house a shaft 26 that couples the turbine 24 to the compressor 22, and the turbocharger case is configured for the bearing which is defined by the bearing arrangement 30, when disposed in the turbocharger case 12, to be positioned adjacent to the shaft 26, as instantly claimed. 
6.	Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Boening, as evidenced by Vardhana et al. (hereinafter “Vardhana”) (Pub. No.: US 2015/0322850 A1).
Regarding claim 2, Boening substantially discloses the apparatus, as claimed and detailed above. Additionally, in Paragraph [0021], Boening states that: the turbocharger housing 12 is divided in the horizontal into two housing halves 10. Here, a first housing half 10, consisting, for example, of the turbine housing 16, the bearing housing 14 and the compressor housing 18, forms what is known as the upper part, and a second housing half, consisting of the turbine housing 16, the bearing housing 18 and the compressor housing 14, forms what is known as the lower part.
Certainly, the first monolithic component or upper or first housing half 10 does not have any joints or seams while the second monolithic component or lower or second housing half 11 does not have any joints or seams. This is evidenced by Vardhana (US 2015/0322850 A1) which performs another apparatus, very similar to that seen in annotated Figure 1, and wherein, as stated in claim 5, the compressor casing and the turbine casing are formed together as one undivided, monolithic turbocharger casing. 
Vardhana, in Paragraph [0045], Vardhana explicitly teaches: An interface between the air inlet and the blower casing may be continuous without any joints, coupling flanges, or mechanical couplers. The compressor casing is formed together as one piece. For example, the compressor casing may be manufactured by a single casting to form only one, single, monolithic, continuous and unitary part without detachable joints or components. Having an integrated compressor casing without joints or coupling interfaces may reduce the number of reduced-strength points. As a result, the compressor casing durability may be relatively higher than it otherwise would be. Additionally, the compressor casing may have increased containment capability in the event of a compressor wheel burst event.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boening in view of Vardhana.
Regarding claims 3 and 4, Boening substantially discloses the apparatus, as claimed and detailed above. Additionally, in Paragraph [0020], Boening specifically teaches that:  the entire turbocharger housing 12, consisting of the compressor housing 18, the turbine housing 16 and the bearing housing 14, can be configured Such that it is divided in the longitudinal direction. However, it is also possible for only a section of the turbocharger housing 12 to be of divided configuration in the longitudinal direction, the section comprising, for example, a rotor housing 16, 18 and/or the bearing housing 14.

    PNG
    media_image2.png
    641
    885
    media_image2.png
    Greyscale

Further, as seen in annotated Figure 1, Boening explicitly teaches as how the first monolithic component, which is defined by the upper or first housing half 10, includes a first compressor case portion or upper half of the compressor housing 18, a first bearing case portion or upper half of the 14, a first turbine case portion 16, a first compressor shroud portion what is known as the upper part of the compressor shroud and a first turbine shroud portion that is defined by the upper part of the turbine shroud.
With reference to annotated Figure 1 again, Boening evidently illustrates as how a first compressor volute portion CV18  and a first turbine volute portion TV16 being seamlessly integrated to form the first monolithic component or first housing half 10.

    PNG
    media_image3.png
    654
    895
    media_image3.png
    Greyscale

Likewise, in Paragraph [0031], Boening notes: FIG. 2 shows a further sectional view of a turbocharger housing 12 according to the invention, the first and second housing halves 10, 11 of the turbocharger housing 12 being shown in the sectional view. As described previously, the two first and second housing halves 10, 11 of the turbocharger housing 12 are fastened to one another, for example by screwing, after the installation of the rotors 22, 24 and the shaft 26 with the radial bearing arrangement 30 and/or axial bearing arrangement 32. Here, moreover, the two housing halves 10, 11 are sealed with respect to one another. Here, the gasket device which is provided for sealing the two housing halves 10, 11 can have, for example, a bead gasket which is inserted into grooves or cutouts of one or both housing halves 10, 11, the remaining, non-sealed housing half faces then being in direct contact, for example. One embodiment of a cutout or groove 50 of this type is shown by way of example in FIG. 1. As an alternative or in addition, the gasket device can also have at least one O-ring and/or at least one elastomer for relatively cold regions, such as the compressor housing section 18, and a bead gasket for warmer regions, for example the bearing housing section 14 and, in particular, the turbine housing section 16. 


    PNG
    media_image4.png
    578
    891
    media_image4.png
    Greyscale

Clearly, disclosing this second half 11, Boening specifically teaches as how the second monolithic component or lower housing half 11 including a second compressor case portion or lower half of the compressor housing 18, a second bearing case portion or lower half of the bearing housing section 14, a second turbine case portion or lower housing portion of the turbine housing section 16, a second compressor shroud portion what is considered as the lower part of the compressor shroud and a second turbine shroud portion that is defined by the lower part of the turbine shroud.
In this disclosure, as shown in annotated Figures 1& 2, Boening explicitly teaches as how the first monolithic component or first housing half 10 extending from a first end of the first monolithic component defined by the first compressor shroud portion to a second end of the first monolithic component while the second monolithic component or second housing half 11 extends from a first end of the second monolithic component defined by the second compressor shroud portion to a second end of the second monolithic component.
Although Boening discloses the vast majority of the Applicant’s claimed invention, he is still silent as to the fact that the first turbine volute portion seamlessly integrated to form the first monolithic component and/or the second turbine volute portion seamlessly integrated to form the second monolithic component and/or the first monolithic component extends continuously, without any joints or seams, and/or the second monolithic component extends continuously, without any joints or seams.
Nonetheless, turbocharger cases having the claimed structure and being monolithic are notoriously well-known in the art, as taught by Vardhana.
Vardhana in the same field of endeavor teaches another apparatus, wherein, as stated in claim 5, the compressor casing and the turbine casing are formed together as one undivided, monolithic turbocharger casing.
Notably, in Paragraph [0045], Vardhana teaches: The wall of the air inlet may be continuous with a wall 308 of the blower casing (e.g., blower casing wall). The blower casing may form a volute of the compressor. As shown in FIG. 3, the illustrated blower casing wall is continuous with and adjacent to the air inlet wall. Mechanical coupling components may not be present to couple the two walls (e.g., the air inlet and blower casing walls) to each other. An interface between the air inlet and the blower casing may be continuous without any joints, coupling flanges, or mechanical couplers. The compressor casing is formed together as one piece. For example, the compressor casing may be manufactured by a single casting to form only one, single, monolithic, continuous and unitary part without detachable joints or components. Having an integrated compressor casing without joints or coupling interfaces may reduce the number of reduced-strength points. As a result, the compressor casing durability may be relatively higher than it otherwise would be. Additionally, the compressor casing may have increased containment capability in the event of a compressor wheel burst event. 
Moreover, in Paragraph [0048], Vardhana then goes on to describe: the turbine casing 704 and compressor casing 706 shown in FIGS. 7-12 may be portions of a complete turbine casing and compressor casing as shown in FIGS. 3-6. For example, the turbine casing may be the portion of the turbine casing that surrounds a turbine disc and then couples to a remainder of the turbine casing (such as the volute or distal portion of the turbine casing shroud). Similarly, the compressor casing may be the portion of the compressor casing that surrounds the compressor wheel and then couples to a remainder of the compressor casing (such as the blower casing or compressor volute). In some examples, the remainder of the turbine casing and/or the compressor casing may resemble the turbine and compressor casings shown in FIGS. 3-6. Thus, a compressor volute and turbine volute may couple to or be continuously integrated with the turbine casing and compressor casing as shown in FIGS. 7-12.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a monolithic turbocharger casing, as taught by Vardhana, in the Boening apparatus, in order to provide a single, monolithic, continuous and unitary case without detachable joints or components, as motivated by Vardhana in Paragraph [0045].
Thus modified, one skilled in the art would have been reasonably appraised that the first monolithic component would be further including a first compressor case portion, a first bearing case portion, a first turbine case portion, a first compressor shroud portion, a first turbine shroud portion, a first compressor volute portion, and a first turbine volute portion that are being seamlessly integrated to further form the first monolithic component and/or the second monolithic component would be further including a second compressor case portion, a second bearing case portion, a second turbine case portion, a second compressor shroud portion, a second turbine shroud portion, a second compressor volute portion, and a second turbine volute portion that are being seamlessly integrated to further form the second monolithic component and/or the first monolithic component would be further extending continuously, without any joints or seams, from a first end of the first monolithic component defined by the first compressor shroud portion to a second end of the first monolithic component defined by the first turbine shroud portion, and/or the second monolithic component would be further extending continuously, without any joints or seams, from a first end of the second monolithic component defined by the second compressor shroud portion to a second end of the second monolithic component defined by the second turbine shroud portion, as instantly claimed.  
11.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boening in view of Boening et al. (hereinafter “Boening’966”) (Pub. No.: US 2012/0257966 A1).
Regarding claim 5, Boening substantially discloses the apparatus, as claimed and detailed above. However, Boening is silent as to the fact that the first monolithic component includes a first flange and the second monolithic component comprises a second flange. 
Nonetheless, turbocharger cases having the claimed structure are notoriously well-known in the art, as taught by Boening’966. Boening’966 in the same field of endeavor teaches another turbocharger 12 comprising two monolithic components, wherein each component having flange portions. 
As best seen immediately below, Boening’966 evidently demonstrates as how the first flange FF14 of the upper housing half 14 and the second flange SF16 of the lower half 16 being configured to be mated when the first monolithic component, which is defined by the upper half 14, and second monolithic component, which is defined by the lower half 16, are coupled together.  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a flange portion at a monolithic component, as taught by Boening’966, to the apparatus of Boening, as part of an obvious combination of known prior art structures, in this case the use of a flange in a turbocharger to achieve predictable results, in this case, to improve the balancing of the rotating parts. See KSR; MPEP 2141 III A.

    PNG
    media_image5.png
    514
    842
    media_image5.png
    Greyscale

Regarding claim 6, Boening and Boening’966 substantially disclose the apparatus, as claimed and detailed above. Additionally, in Paragraph [0031], Boening expressly states that “the two housing halves 10, 11 are sealed with respect to one another”. 
Further, Boening details: Here, the gasket device which is provided for sealing the two housing halves 10, 11 can have, for example, a bead gasket which is inserted into grooves or cutouts of one or both housing halves 10, 11, the remaining, non-sealed housing half faces then being in direct contact, for example. One embodiment of a cutout or groove 50 of this type is shown by way of example in FIG. 1. As an alternative or in addition, the gasket device can also have at least one O-ring and/or at least one elastomer for relatively cold regions, such as the compressor housing section 18, and a bead gasket for warmer regions, for example the bearing housing section 14 and, in particular, the turbine housing section 16.
Likewise, in claim 24, Boening also notes that: at least one sealing device selected from the group consisting of a bead gasket, an O-ring gasket, and an elastomer gasket disposed between said two housing halves.
As such, according to the combination, one of ordinary skill in the art would surely recognize that the gasket, which is defined by one sealing device selected from the group consisting of a bead gasket, an O-ring gasket, and an elastomer gasket, being configured to be in face-sharing contact with each of the first monolithic component and the second monolithic component when the first monolithic component and the second monolithic component are coupled together.  
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... configured to be at least partially positioned within a groove defined by at least one of the first flange and the second flange …”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Therefore, according to the combination, one of ordinary skill in the art would have been reasonably appraised that the gasket, which is defined by one sealing device selected from the group consisting of a bead gasket, an O-ring gasket, and an elastomer gasket, would be further configured to be at least partially positioned within a groove defined by at least one of the first flange and the second flange, as instantly claimed.  
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boening in view of Vardhana.
Regarding claim 8, Boening substantially discloses the apparatus, as claimed and detailed above. 
Furthermore, in Paragraph [0022], Boening expressly states: if additional temperature control, for example cooling and/or heating, of at least one part of the turbocharger housing 12 is provided, for example of the turbine housing 16, the bearing housing 14 and/or the compressor housing 12, a fluid or temperature control jacket 28 with a fluid core can be provided. In the example in FIG. 1, said fluid jacket 28 envelops, for example, the bearing housing section 14 and the turbine housing section 16 of the turbocharger housing 12 without undercuts, since, in the present example, the turbine housing 16 and the bearing housing 14 are additionally to be cooled, for example. In this case, for example, a sand core for producing the fluid jacket 28 does not have to be assembled from a plurality of pieces and adhesively bonded.
Although Boening discloses most of the limitations of the claim, he is silent as to the specifics regarding cutouts for a cooling core. 
Nonetheless, Vardhana in the same field of endeavor teaches another turbocharger, wherein, as stated in claim 5, the compressor casing and the turbine casing are formed together as one undivided, monolithic turbocharger casing. 
Notably, in Paragraph [0045], Vardhana explicitly teaches: An interface between the air inlet and the blower casing may be continuous without any joints, coupling flanges, or mechanical couplers. The compressor casing is formed together as one piece. For example, the compressor casing may be manufactured by a single casting to form only one, single, monolithic, continuous and unitary part without detachable joints or components. Having an integrated compressor casing without joints or coupling interfaces may reduce the number of reduced-strength points. As a result, the compressor casing durability may be relatively higher than it otherwise would be. Additionally, the compressor casing may have increased containment capability in the event of a compressor wheel burst event.

    PNG
    media_image6.png
    738
    547
    media_image6.png
    Greyscale

Vardhana states that the water cooling system being a dedicated water cooling system for the turbocharger.  In another example, the water circulation passage may also pass through at least a portion of the remainder of the turbine casing such that cooling is provided to shroud and at least the portion of the remainder of the turbine casing. 
More specifically, in Paragraph [0052], Vardhana further details: FIG. 5 shows a schematic 500 of a cross-section of the first embodiment of the turbine casing 402 which further includes a water circulation passage 502 positioned in the shroud. The water circulation passage in the illustrated embodiment is an annular passage running along a circumferential edge of the shroud. As a result, thermal transfer fluid or coolant may flow through the shroud and around at least a portion of the edge circumference of the shroud. The thermal transfer fluid may exchange heat with the shroud such that heat is removed from the shroud and transferred to the fluid. After passing through the shroud, the fluid may return to a water cooling system of the engine. In one example, the water cooling system may include a pump which pumps the fluid into the shroud at the distal end and then back to a heat exchanger which removes the transferred heat from the water. In another example, the water cooling system may be the same as the engine cooling system. In yet another example, the water cooling system may be a dedicated water cooling system for the turbocharger. The water circulation passage may enter and exit the turbine casing directly through the shroud. In another example, the water circulation passage may also pass through at least a portion of the remainder of the turbine casing such that cooling is provided to shroud and at least the portion of the remainder of the turbine casing.

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a cutouts, as taught by Vardhana, to the system of Boening, as part of an obvious combination of known prior art structures, in this case the use of cutouts in a turbocharger case to achieve predictable results, in this case, to control the cooling fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one of ordinary skill would have been reasonably appraised that the first monolithic component and second monolithic component each would have a respective inner surface that would be further include cutouts for a cooling core configured to further flow a cooling fluid to cool an interface between the turbine and the bearing and/or the cooling fluid would be further traversing a seam between the first monolithic component and the second monolithic component at the cutouts, as instantly claimed. 
13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boening in view of Vardhana, and further in view of Yamashita et al. (hereinafter “Yamashita”) (Patent No.: US 10,215,085 B2).
Regarding claim 9, Boening and Vardhana substantially disclose the apparatus, as claimed and detailed above. However, the combination of Boening and Vardhana does not explicitly disclose specifics of the cooling core. Nonetheless, the use of a cooling core having a curved or helical portion that encircles at least a portion of the shaft in a turbocharger is notoriously well known in the art, as taught by Yamashita. Yamashita in the same field of endeavor teaches another turbocharger, wherein, as stated in column 9 lines 40-46, “the upper and lower first water jacket portions, constructing the first water jacket 32, are communicated with each other through respective circular-arc shaped communicating passages 33, 33 at both ends of each of the upper and lower first water jacket portions in the longitudinal direction of rib 24”.
Similarly, Yamashita successfully performs as how: a second cooling part of the cooling mechanism 31, a second water jacket 34, into which cooling water is supplied and through which the cooling water circulates, is formed in the motor housing 20. As shown in FIG. 4, the second water jacket 34 is formed as a continuous spirally-wound cooling-water passage by which the stator 21 is surrounded by a plurality of turns in the circumferential direction at regular intervals (see column 9 lines 47-58).
As shown in annotated Figure 4, Yamashita explicitly exhibits: the inlets of the first, second, and third water jackets 32, 34, and 35, all included in the cooling mechanism 31, are connected to a common cooling-water supply pipe 36 through respective connecting pipes (branch pipes) branched from the common cooling-water supply pipe 36. The outlets of the first, second, and third water jackets 32, 34, and 35 are merged into a common cooling-water exhaust pipe 37. Actually, in order to provide a liquid-cooled forced circulation system that enables forced-circulation of cooling water, also provided are a heat exchanger (not shown) and a cooling-water pump (not shown) and the like in addition to the cooling-water supply pipe 36 and the cooling-water exhaust pipe 37 (see column 10 lines 4-16).

    PNG
    media_image7.png
    551
    670
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a cooling mechanism, as taught by Yamashita, to the apparatus of Boening/Vardhana in order to improve the cooling efficiency of the entire cooling system, as motivated by Yamashita in column 12 lines 14-16.
Thus modified, one skilled in the art would have been surely appraised that the cooling core would be further defined at least in part by a hollow passage and would be further including an inlet tube, an outlet tube, and a curved or helical portion that would be further approximately encircling at least a portion of the shaft and would be further extending between the first monolithic component and the second monolithic component when the first monolithic component and the second monolithic component are coupled together, as instantly claimed.  
14.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boening’966 in view of Begin et al. (hereinafter “Begin”) (Pub. No.: US 2016/0215785 A1).
Regarding claim 10, Boening’966 discloses a system, comprising: 
a turbocharger (turbocharger 10, as discussed in Paragraphs [0033] & [0035] & [0039] and shown in annotated Figure 9) including a turbine (turbine rotor 32 that is arranged in a turbine housing portion 36, as presented in Paragraphs [0025] &[0027] &[0034] and annotated Figure 9), a compressor (compressor wheel 34 that is arranged in a compressor housing portion 38 of the turbocharger housing 12, as stated in Paragraph [0025] & [0034]), a shaft (shaft 28 with its radial bearing arrangement and optionally also its axial bearing arrangement, as stated in Paragraph [0034], is undoubtedly coupling the turbine rotor 32 with compressor wheel 34) coupling the turbine (turbine rotor 32, as depicted in annotated Figure 8) and compressor (compressor wheel 34, see annotated Figure 8), and at least one bearing (radial bearing arrangement 40 with its two radial bearings 42, as discussed in Paragraphs [0025] & [0026] and/or axial bearing arrangement 46, as discussed in Paragraph [0026]) adjacent to the shaft (at least radial bearing arrangement 40 with its two radial bearings 42 being adjacent to the shaft 28, as best seen in annotated Figure 3);
an axially split turbocharger case (the turbocharger housing 12) housing each of the turbine (turbine rotor 32 that is arranged in a turbine housing portion 36, as seen in annotated Figures 3 &9), the compressor (compressor wheel 34 that is arranged in a compressor housing portion 38 of the turbocharger housing 12, as noted in Paragraph [0025]), the shaft (shaft 28, as illustrated in annotated Figure 3, and the at least one bearing (radial bearing arrangement 40 with its two radial bearings 42, as discussed in Paragraphs [0025]&[0026] and/or axial bearing arrangement 46, as discussed in Paragraph [0026]), 
the axially split turbocharger case (the turbocharger housing 12) including two monolithic components (upper and lower housing halves 14 and 16, as noted in Paragraph [0021]) coupled along a seam (two housing halves 14&16 are connected along a seam S12, as illustrated in annotated Figure 1, that is inherently having an axis in the longitudinal direction) that has a longitudinal axis parallel to a longitudinal axis of the shaft (as best seen immediately below, the longitudinal axis of the seam S12 is surely extending in a direction parallel to a rotational axis of the turbine 32 or longitudinal axis of the shaft 28, on which a turbine rotor 32 and a compressor wheel 34 are arranged); and  Page 38 of 41Docket No. GET18332CIP1 
an engine (as stated in Paragraph [0022], the turbocharger housing 12 being integrated at least partially or substantially in its entirety into an engine block (not shown) of a connected internal combustion engine and/or at least partially or substantially in its entirety into a corresponding cylinder head or cylinder heads (not shown) of the internal combustion engine).
Particularly, Boening’966 demonstrates as how the turbocharger housing 12 is divided in the longitudinal direction into at least two housing halves 14, 16 (see Paragraph [0021]). As shown in annotated Figure 1, the turbocharger housing 12 is divided in a horizontal plane in the longitudinal direction, the longitudinal axis of the turbocharger 10 here lying in the horizontal plane. 

    PNG
    media_image8.png
    569
    1017
    media_image8.png
    Greyscale

Further, in Paragraph [0021], Boening’966 more clearly describes that: the turbocharger housing 12 may be divided in any plane in a longitudinal direction into at least two or more housing halves 14, 16. Furthermore, the longitudinal axis or the longitudinal axis of the turbocharger shaft need not lie in this plane of division or intersect this, for example, although in principle it may do so. The plane of division may also be a horizontal plane, for example, which runs parallel and offset in relation to the longitudinal axis, or the plane of division may also intersect the longitudinal axis at a predefined angle.


    PNG
    media_image9.png
    442
    916
    media_image9.png
    Greyscale

Notably, in Paragraph [0006], Boening’966 teaches: a turbocharger is provided having a turbocharger housing, wherein at least one portion of the turbocharger housing is divided in the longitudinal direction into at least two housing halves, wherein a bearing block device, which receives the shaft and the rotors of the turbocharger, is provided in the turbocharger housing.
As best seen immediately above, Boening’966 explicitly teaches as how the turbocharger housing being divided into two housing halves or monolithic components in the longitudinal direction along upper interior planar surface US14 and lower interior planar surface LS16 while each monolithic component extending from a respective first end FE16 & FE14 to a respective second end SE16&SE14 without any joints or seams.
Essentially, Boening’966’s turbocharger housing is designed such that two monolithic components, which are defined by housing halves 14 and 16, are surely coupled along a seam S12 that extends axially in a direction parallel to a rotational axis of the turbine 32 or longitudinal axis of the shaft 28, on which a turbine rotor 32 and a compressor wheel 34 are arranged. 
Although Boening’966 discloses most of the limitations of the claim, he is silent as to the specifics of the engine block.
Nonetheless, systems with a turbocharger and which are having the claimed structure are notoriously well-known in the art, as taught by Begin.
Begin in the same field of endeavor teaches another turbocharger for an internal combustion engine that includes a bearing housing defining a bearing bore and a hybrid journal bearing system disposed within the bore (see Abstract).
Specifically, with reference to annotated Figure 1, Begin performs an internal combustion engine 10 that includes a turbocharger 34 and a cylinder block 12 with a plurality of cylinders 14. 
More specifically, in Paragraph [0021], Begin explicitly teaches that:  The engine 10 also includes a crankshaft 22 configured to rotate within the cylinder block 12. The crankshaft 22 is rotated by the pistons 18 as a result of an appropriately proportioned fuel-air mixture being burned in the combustion chambers 20. After the air-fuel mixture is burned inside a specific combustion chamber 20, the reciprocating motion of a particular piston 18 serves to exhaust post-combustion gases 24 from the respective cylinder 14. The engine 10 also includes a fluid pump 26. The fluid pump 26 is configured to supply a lubricating fluid 28, such as engine oil. Accordingly, the fluid pump 26 may supply the lubricating fluid 28 to various bearings, such as that of the crankshaft 22. The fluid pump 26 may be driven directly by the engine 10, or by an electric motor (not shown).

    PNG
    media_image10.png
    612
    688
    media_image10.png
    Greyscale

Obviously, in this disclosure, Begin successfully exhibits as how the engine block is being arranged with the turbocharger and having the crankshaft 22, which is inherently having a longitudinal axis.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an engine block, as taught by Begin, to the apparatus of Boening’966, in order to achieve specific performance characteristics, such as efficiency, as motivated by Begin in Paragraph [0023]. 
Thus modified, one skilled in the art would have been surely appraised to further provide an engine having a crankshaft and/or to further provide the crankshaft having a longitudinal axis that would be perpendicular to the longitudinal axis of the seam, as instantly claimed.
Regarding claim 11, Boening’966 and Begin substantially disclose the system , as claimed and detailed above. Additionally, as best seen immediately below, Boening’966 successfully exhibits as how a sealing device 64 being provided between two halves and serves to seal off the bearing block device and the turbine housing, as stated in Paragraphs [0026] and [0036]. 


    PNG
    media_image11.png
    486
    744
    media_image11.png
    Greyscale

Clearly, disclosing this sealing device 64, Boening’966 specifically teaches the gasket or sealing gasket which is directly and/or indirectly arranged between the upper and lower components at the seam S12.
Thus, according to the combination, one skilled in the art would surely recognize that the axially split turbocharger case 12 including a gasket or sealing gasket 64 coupled between the two monolithic components at the seam, as instantly claimed. 
Regarding claim 12, Boening’966 and Begin substantially disclose the system, as claimed and detailed above. Additionally, as best seen immediately below, Boening’966 evidently demonstrates as how each of the two monolithic components 14 &16 includes one half of a turbine case portion 36, a bearing case portion 30, and a compressor case portion 38, as instantly claimed.

    PNG
    media_image12.png
    498
    739
    media_image12.png
    Greyscale


Regarding claim 13, Boening’966 and Begin substantially disclose the system, as claimed and detailed above.  
As best seen immediately below, the inner contour surface IC38 of the compressor housing portion 38, which is corresponding to the outer contour profile of the compressor wheel 34, and the inner contour surface IC36 of the turbine housing portion 36, which is corresponding to the outer contour profile of the turbine rotor 32, are certainly  functioning as a compressor shroud and a turbine shroud.

    PNG
    media_image13.png
    556
    761
    media_image13.png
    Greyscale

In fact, Boening’966’s turbocharger case is designed such that the inner contour surface IC38 of the compressor housing portion 38 and the inner contour surface IC36 of the turbine housing portion 36 are clearly forming the compressor shroud portion and turbine shroud portion. As such, the Examiner must assert that the axially split turbocharger case 12 would be further including a compressor shroud and a turbine shroud, one half of the compressor shroud and one half of the turbine shroud included in each of the two monolithic components, as instantly claimed.
15.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boening’966 in view of Begin, and further in view of Xu (Pub. No.: US 2017/0363007 A1).
Regarding claims 14 and 15, Boening’966 and Begin substantially disclose the system, as claimed and detailed above. 
Although the combination of Boening’966 and Begin discloses the vast majority of Applicant’s claimed elements, it is still silent as to fact that one or more regions being formed of a lattice structure and/or the one or more regions symmetric across the longitudinal axis of the seam. Nonetheless, Xu in the same field of endeavor exhibits as how a wall and a vascular engineered lattice structure being formed inside of the wall.
Xu, in Paragraph [0032], successfully teaches that: This disclosure details a lattice structure for thermally managing gas turbine engine components. The lattice structure includes a plurality of branches, or struts, disposed inside a wall or between adjacent wall sections of the component. A heat transfer device of the lattice structure may be disposed between adjacent branches of the plurality of branches, disposed inside one or more branches of the plurality of branches, or both. The heat transfer device functions like a heat pipe to evenly and effectively cool the component without a significant net energy loss. 
Specifically, in Paragraph [0067], Xu demonstrates that the specific design and configuration of the vascular engineered lattice structure can be tailored to the specific cooling and structural needs of any given gas turbine engine component. 

    PNG
    media_image14.png
    627
    588
    media_image14.png
    Greyscale

Xu describes the methodology of using the vascular engineered lattice structure 180 that extends between a first wall section 182 and a second wall section 184 of a component 50 later in the disclosure, and even specifically discloses that the vascular engineered lattice structure 180 includes a thickness T between the first wall section 182 and the second wall section 184, wherein the thickness T can be any dimension (see Paragraph [0068]). As stated in Paragraph [0070], the lattice structure 80 or the vascular engineered lattice structure 180 can be manufactured by using a variety of manufacturing techniques. 
Furthermore, as best seen immediately above, Xu evidently illustrates as how the lattice structure includes a 3D grid of parallel and intersecting lines of material forming open pores.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the lattice structure that includes a 3D grid of parallel and intersecting lines, as taught by Xu, to the apparatus of Boening’966/Begin, in order to provide effective localized cooling, as motivated by Xu in Paragraph [0043]. 
Thus modified, one skilled in the art would have been surely appraised that the axially split turbocharger case would be further including one or more regions formed of a lattice structure and/or the one or more regions would be further symmetric across the longitudinal axis of the seam and/or the lattice structure would be further including a three-dimensional grid of parallel and intersecting lines of material forming open pores, as instantly claimed.  

16.	Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boening’966 in view of Xu.
Regarding claim 16, Boening’966 discloses a turbocharger case (turbocharger housing 12, as presented in Paragraphs [0025] &[0027]) housing a turbine (turbine rotor 32 that is arranged in a turbine housing portion 36, see Paragraphs [0025] &[0027]), a compressor (compressor wheel 34 that is arranged in a compressor housing portion 38 of the turbocharger housing 12, as discussed in Paragraph [0025]), and a bearing (radial bearing arrangement 40, as noted in Paragraphs [0025]&[0026]; axial bearing arrangement 46 and/or bearing housing portion 30, as discussed in Paragraph [0026]) of a turbocharger (turbocharger 10, as seen in annotated Figure 1) of an engine system (as stated in Paragraph [0022], the turbocharger housing 12 being integrated at least partially or substantially in its entirety into an engine block (not shown) of a connected internal combustion engine and/or at least partially or substantially in its entirety into a corresponding cylinder head or cylinder heads (not shown) of the internal combustion engine).
Particularly, Boening’966 demonstrates as how the turbocharger housing 12 is divided in the longitudinal direction into at least two housing halves 14, 16 (see Paragraph [0021]). As shown in annotated Figure 1, the turbocharger housing 12 is divided in a horizontal plane in the longitudinal direction, the longitudinal axis of the turbocharger 10 here lying in the horizontal plane. Further, in Paragraph [0021], Boening’966 more clearly describes that: the turbocharger housing 12 may be divided in any plane in a longitudinal direction into at least two or more housing halves 14, 16. Furthermore, the longitudinal axis or the longitudinal axis of the turbocharger shaft need not lie in this plane of division or intersect this, for example, although in principle it may do so. The plane of division may also be a horizontal plane, for example, which runs parallel and offset in relation to the longitudinal axis, or the plane of division may also intersect the longitudinal axis at a predefined angle.
Notably, in Paragraph [0006], Boening’966 states: a turbocharger is provided having a turbocharger housing, wherein at least one portion of the turbocharger housing is divided in the longitudinal direction into at least two housing halves, wherein a bearing block device, which receives the shaft and the rotors of the turbocharger, is provided in the turbocharger housing.
As best seen immediately below, Boening’966 explicitly teaches as how the turbocharger housing being divided into two housing halves in the longitudinal direction along upper interior planar surface US14 and lower interior planar surface LS16.
Essentially, Boening’966’s turbocharger housing is designed such that two monolithic components, which are defined by housing halves 14 and 16, are surely coupled along respective interior planar surfaces to form a single seam S12 that extends axially in a direction parallel to a rotational axis of the turbine 32 or longitudinal axis of the shaft 28, on which a turbine rotor 32 and a compressor wheel 34 are arranged.
Boening’966 then goes on to describe: The turbocharger housing 12 or the two housing halves 14, 16 also comprise a temperature control jacket 18, to which a temperature control medium, such as water, for example, is delivered via an inlet 20. The used temperature control medium is then discharged from the temperature control jacket 18 via an outlet 22. In this case a part of the temperature control jacket 18 for cooling and/or heating of the turbocharger housing 12 may also be formed in the bearing block device 44, as shown in FIG. 2. For this purpose, a temperature control jacket portion 66 is provided in the bearing block device 44, for example in the area of the bearing 42 and/or the turbine housing 36, as shown in FIG. 2. As is shown in FIG. 2, the bearing block device 44 is designed so that it forms a part of the rear wall of the turbine housing 36, there being no need in this example to provide an additional heat shield on the turbine side, since the bearing housing 30 and the turbine housing 36 can be cooled by the temperature control jacket 18. In principle, a separate turbine housing rear wall element (not shown) may also be provided on the shaft 28, comparable to the compressor housing rear wall element 60 (see Paragraph [0027])

Likewise, with reference to annotated Figures 9 and 10 again, Boening’966 further details: In addition, the seat 94 comprises a connecting portion 98 of the temperature control jacket portion 18 for the temperature control jacket portion of the bearing block device, the fluid medium entering the bearing block device at the top, for example, as shown in FIG. 10. In the case of the housing halves 14, 16 shown in FIGS. 9 and 10, the temperature control jacket 18 is provided for cooling the turbocharger housing 12, for example. The temperature control jacket 18 may in principle be designed for cooling and/or heating the turbine housing 36, the bearing housing 30 and/or the compressor housing 38 (see Paragraph [0038]).



    PNG
    media_image15.png
    546
    721
    media_image15.png
    Greyscale

Clearly, disclosing this temperature control jacket 18, Boening’966 specifically teaches as how one or more cutouts on the respective interior planar surface of each monolithic component, wherein the one or more cutouts having a complementary shape to a cooling core disposed in the turbocharger case, as instantly claimed.  

    PNG
    media_image16.png
    437
    783
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    525
    705
    media_image17.png
    Greyscale

Although Boening’966 discloses most of the limitations of the claim, he is silent as to the fact that each monolithic component including one or more lattice structured portions distributed around a central axis of the turbocharger.
Nonetheless, Xu in the same field of endeavor exhibits as how a wall and a vascular engineered lattice structure being formed inside of the wall.
Xu, in Paragraph [0032], successfully teaches that: This disclosure details a lattice structure for thermally managing gas turbine engine components. The lattice structure includes a plurality of branches, or struts, disposed inside a wall or between adjacent wall sections of the component. A heat transfer device of the lattice structure may be disposed between adjacent branches of the plurality of branches, disposed inside one or more branches of the plurality of branches, or both. The heat transfer device functions like a heat pipe to evenly and effectively cool the component without a significant net energy loss. 
Specifically, in Paragraph [0067], Xu demonstrates that the specific design and configuration of the vascular engineered lattice structure can be tailored to the specific cooling and structural needs of any given gas turbine engine component. 
Xu describes the methodology of using the vascular engineered lattice structure 180 that extends between a first wall section 182 and a second wall section 184 of a component 50 later in the disclosure, and even specifically discloses that the vascular engineered lattice structure 180 includes a thickness T between the first wall section 182 and the second wall section 184, wherein the thickness T can be any dimension (see Paragraph [0068]). As stated in Paragraph [0070], the lattice structure 80 or the vascular engineered lattice structure 180 can be manufactured by using a variety of manufacturing techniques. 


    PNG
    media_image14.png
    627
    588
    media_image14.png
    Greyscale

Furthermore, as best seen immediately above, Xu evidently illustrates as how the lattice structure includes a 3D grid of parallel and intersecting lines of material forming open pores.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the lattice structure that includes a 3D grid of parallel and intersecting lines, as taught by Xu, to the apparatus of Boening’966, in order to provide effective localized cooling, as motivated by Xu in Paragraph [0043]. 
Thus modified, one skilled in the art would have been surely appraised that each monolithic component would be further including one or more lattice structured portions distributed around a central axis of the turbocharger, as instantly claimed.
Regarding claim 19, Boening’966 and Xu substantially disclose the turbocharger case, as claimed and detailed above. Additionally, as best seen immediately below, Boening’966 successfully exhibits a sealing device 64 which is provided between two halves and serves to seal off the bearing block device and the turbine housing, as stated in Paragraphs [0026] and [0036]. 



    PNG
    media_image11.png
    486
    744
    media_image11.png
    Greyscale

Consequently, according to the combination, one skilled in the art would surely recognize that  turbocharger case comprising a sealing gasket positioned between respective interior planar surfaces at the single seam, as instantly claimed.
Regarding claim 20, Boening’966 and Xu substantially disclose the turbocharger case, as claimed and detailed above. Additionally, in Paragraph [0027], Boening’966 especially notes: The turbocharger housing 12 or the two housing halves 14, 16 also comprise a temperature control jacket 18, to which a temperature control medium, such as water, for example, is delivered via an inlet 20. Then, in Paragraph [0036], Boening’966 states: The seat 88 furthermore comprises a connecting portion 90 of the temperature control jacket portion 18 for the temperature control jacket portion of the bearing block device. 
As such, according to the combination, one of ordinary skill in the art would surely recognize that the cooling core directly and/or indirectly traverses the seam between the two monolithic components at the one or more cutouts to flow coolant between the two monolithic components, as instantly claimed.
17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boening’966 in view of Xu, and further in view of Matthews et al. (Pub. No.: US 2014/0157773 A1).
Regarding claim 17, Boening’966 and Xu substantially disclose the turbocharger case, as claimed and detailed above. Additionally, in Paragraph [0041], Boening’966 especially teaches: A bearing block device furthermore affords scope for accommodation of the oil chamber or lubricant chamber and the temperature control, for example water cooling, and for sealing these off from the flow-carrying ducts. In the turbocharger divided in the longitudinal direction, the bearing block device, by virtue of the divided halves, which function as two covers for the bearing block device, affords scope for production in the form of a die casting, for example, without necessarily having to resort to the use of mold cores.
Although the combination of Boening’966 and Xu discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics regarding an oil passage. 
Nonetheless, the use of oil passages in a turbocharger is notoriously well known in the art, as taught by Matthews. Matthews in the same field of endeavor of teaches a system that, as stated in Abstract, including turbocharger, comprising a turbocharger bearing housing supporting a turbocharger drive shaft; an oil drain including an inlet in fluidic communication with the turbocharger bearing housing and an outlet in fluidic communication with an oil sump; and a coolant jacket enveloping the oil drain. Specifically, in Paragraph [0056], Matthews details as how:  In reference to FIG. 5, a method by which coolant and oil flows through the turbocharger to cool and lubricate components within a turbocharger and additional elements throughout an engine is shown. Method 500 starts with an engine start and progresses to step 502 where oil is supplied to a turbocharger. Oil is supplied to the turbocharger via oil passage 286 which is fluidically coupled to an oil circuit of the engine. Oil is used to cool and lubricate spinning components of a turbocharger, such as turbocharger 126 described above. Oil is drained from the turbocharger 126 to the engine block 185 via an oil drain 295 at step 504. While oil is draining from the turbocharger, coolant is directed from the engine 100 containing the turbocharger 126 to the coolant jacket 400 located peripherally around the oil drain 295 at step 506. At step 508, the coolant jacket 400 provides coolant to the turbocharger 126. At 510, the coolant provided to turbocharger 126 is used to cool the turbocharger bearings in bearing housing 275. Coolant is directed from the turbocharger bearing housing 275 to the coolant supply for the engine via coolant passage 266 at step 512.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an oil passage, as taught by Matthews, in the turbocharger of Boening’966/ Xu, in order to increase cooling capacity of oil that is re-circulated to the turbocharger or other engine components, as motivated by Matthews in Paragraph [0015].
Thus modified, one skilled in the art would have been reasonably appraised to further provide an oil passageway between an oil supply of the engine system and the bearing of the turbocharger, as instantly claimed.
18.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boening’966 in view of  Xu, and further in view of Matthews, and further in view of Parker et al. (hereinafter “Parker”) (Pub. No.: US 2016/0069208 A1).
Regarding claim 18, Boening’966, Xu and Matthews substantially disclose the turbocharger case, as claimed and detailed above. However, the combination of Boening’966, Xu and Matthews does not explicitly disclose a nozzle ring.
Nevertheless, the use of a nozzle ring in a turbocharger is notoriously well known in the art, as taught by Parker. Particularly, with reference to annotated Figure 1, Parker illustrates a known variable geometry turbocharger having a housing comprised of a variable geometry turbine housing 1 and a compressor housing 2 interconnected by a central bearing housing 3. In this disclosure, in Paragraph [0057], Parker performs that: a turbocharger shaft 4 extends from the turbine housing 1 to the compressor housing 2 through the bearing housing 3. A turbine wheel 5 is mounted on one end of the shaft 4 for rotation within the turbine housing 1, and a compressor wheel 6 is mounted on the other end of the shaft 4 for rotation within the compressor housing 2. The shaft 4 rotates about turbocharger axis 4a on bearing assemblies located in the bearing housing 3.

    PNG
    media_image18.png
    577
    805
    media_image18.png
    Greyscale

Essentially, Parker’s turbocharger is designed such that an integrated turbocharger case, which is consisting of the turbine housing 1, compressor housing 2 and bearing housing 3, is undoubtedly housing each of a turbine 5 of a turbocharger and a bearing or bearing assembly of the turbocharger, as instantly claimed. 
Especially, in Paragraph [0059], Parker notes: The nozzle ring 11 supports an array of circumferentially and equally spaced inlet vanes 14 each of which extends across the inlet passage 9. The vanes 14 are orientated to deflect gas flowing through the inlet passage 9 towards the direction of rotation of the turbine wheel 5. 
Further, in Paragraph [0061], Parker details that the nozzle ring 11 has axially extending radially inner and outer annular flanges 17 and 18 that extend into an annular cavity 19 provided in the turbine housing 1. As best seen immediately above, Parker evidently illustrates as how the nozzle ring 11 is being integrated into the turbocharger case while being located between the turbine portion and the bearing, and a turbine wheel, as instantly claimed. 
In this disclosure, Parker also notes: With regard to materials from which the deformable/energy absorbing material may be formed, it is anticipated that metal foams of open or closed cell structure would be particularly suitable. Such porous materials may incorporate a regular or substantially regular cellular or porous material, or the porous materials may incorporate irregularly cellular or porous materials in which the size/shape/density of cells or pores varies throughout the material structure (see Paragraph [0081]). 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a nozzle ring, as taught by Parker, to the apparatus of Boening’966/Xu/ Matthews, as part of an obvious combination of known prior art structures, in this case the use of a nozzle ring to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the one or more lattice structured portions would be further including, for each monolithic component, a first lattice structured portion that would be further disposed adjacent to a compressor wheel of the compressor, a second lattice structured portion that would be further disposed between the bearing and a portion of the oil passageway, and/or a third lattice structure portion that would be further disposed adjacent to a nozzle ring, as instantly claimed.
Prior Art
19. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents.
US 9,222,365 B2; US 20120282084 A1; US 2005/0017151 A1 and US 20120269624 A1 are cited to show various turbocharger housings that are divided in the longitudinal direction into at least two housing halves. 
US 2011/0262695 A1 and US 10,527,359 B1 are cited to show different 3-D lattice structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746